                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

SUNRISE FARMS, INC.,
      Plaintiff,                            No. 18-CV-4022 CJW
vs.                                        ORDER RESETTING
                                      FINAL PRETRIAL CONFERENCE
CLEAN HARBORS
                                               AND TRIAL
ENVIRONMENTAL SERVICES,
INC., KDF ENTERPRISES, LLC,
SABRE ENERGY SERVICES, LLC,
PRIME STAFFING, LLC, TRIDENT
ENVIRONMENTAL GROUP, LLC,
TRIAD ENERGY SERVICES,
PROGRESSIVE ENVIRONMENTAL
SERVICES INC., SHELTON
SERVICES, INC., COTTON
LOGISTICS, INC.,
     Defendants.
_________________________________
CLEAN HARBORS
ENVIRONMENTAL SERVICES,
INC.,
      Third-Party Plaintiff,
vs.
PRIME STAFFING, LLC, TRIDENT
ENVIRONMENTAL GROUP, LLC,
TRIAD ENERGY SERVICES,
PROGRESSIVE ENVIRONMENTAL
SERVICES, INC. d/b/a
SWS ENVIRONMENTAL SERVICES,
SHELTON SERVICES, INC., and
COTTON LOGISTICS, INC.,
     Third-Party Defendants.
_________________________________




  Case 5:18-cv-04022-CJW-KEM Document 179 Filed 06/11/19 Page 1 of 3
  SHELTON SERVICES, INC.,
        Third-Party Plaintiff,
  vs.
  CODE 3 SERVICES, LLC, DILLON
  ENVIRONMENTAL SERVICES, LP,
  EMR, INC., ENHANCED
  ENVIRONMENTAL AND
  EMERGENCY SERVICES, INC.,
  JER’S BIN CLEANING, JONES
  BUILDERS, LLC, SLICK RESPONSE
  SERVICES, LTD.,
        Third-Party Defendants.
                               ____________________

        On June 10, 2019, Chief Magistrate Judge Kelly K.E. Mahoney granted the
motion to extend scheduling order deadlines and to continue trial filed by plaintiff Sunrise
Farms, Inc., and stated in her Order at Doc. 178 that the final pretrial conference and
trial dates would be rescheduled by the District Court.
        IT IS ORDERED the jury trial for this matter is rescheduled to begin on Monday,
November 30, 2020, in Sioux City, Iowa.               DATE CERTAIN.            No further
continuances will be granted.
        The telephonic final pretrial conference is rescheduled to Monday, November 16,
2020, at 9:30 a.m., CST. The parties shall access the FPTC by: (1) calling 888-684-
8852, (2) enter access code 4670058 #, (3) press # to enter as a participant, (4) enter
security code 5825#. At the FPTC, the parties should be prepared to argue all pretrial
motions, evidentiary issues, and procedural disputes.




                                             2

     Case 5:18-cv-04022-CJW-KEM Document 179 Filed 06/11/19 Page 2 of 3
       The trial management order (Doc. 56) will continue to govern this case with the
new trial date substituted; all deadlines shall be calculated from the substituted trial date.
       IT IS SO ORDERED this 11th day of June, 2019.




                                           __________________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa




                                              3

     Case 5:18-cv-04022-CJW-KEM Document 179 Filed 06/11/19 Page 3 of 3
